DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prosthetic device of claim 7 must be shown or the feature(s) canceled from the claim(s). The Specification makes note of prosthetic device 112, but this feature is not shown in the Figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 2, 3, 11, and 12, it is unclear what structural limitation the claims impart on the claimed invention. Do the processors identify the patterns of neural activity and coupling between a plurality of patterns of neural activity? Clarification is requested. Regarding claim 15, it is unclear if the “a plurality of measurements from the brain of the user” recited in the claim is the same as or different than the “a plurality of measurements from the brain of the user” recited in claim 10. Clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable It is suggested that Applicant amend the claim to recite that the plurality of electrodes “are configured to be coupled to a scalp of the user” in order to remove the recitation of human tissue as part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al.’024 (US Pub No. 2014/0358024).
Regarding claims 1 and 10, Figures 1-3 of Nelson et al.’024 disclose a system, the system comprising: an interface configured to obtain a plurality of measurements from a brain of a user (Figure 1, interface 20A and 20B, section [0048]); a first processing device comprising one or more processors configured to generate a plurality of brain state parameters (spectral characteristics) characterizing one or more features of at least one brain state of the user (Figure 3, processor 80 and section [0105], Figure 9, parameter generating step 124 and section [0156]); a second processing device comprising one or more processors configured to generate at least one model of the brain of the user based, at least in part, on the plurality of brain state parameters and the plurality of measurements (Figure 3, processor 80 and section [0105], Figure 9, model generating step 126 and sections [0079], [0153] – the “learning phase” is a model generating step); and a controller comprising one or more processors configured to generate a control signal based on the plurality of brain state parameters and the at least one model (Figure 2, controller 16, or Figure 3, controller 14, sections [0102] and [0108]).

Regarding claim 3 and 12, the at least one brain state comprise an identified coupling between a plurality of patterns of neural activity of the user (sections [0144-0152] and [0158]).
Regarding claims 4 and 13, the control signal is configured to change the at least one brain state of the user (section [0161]).
Regarding claims 5 and 14, the control signal is configured to enable closed-loop control of stimulation of the brain of the user (section [0161]).
Regarding claim 6, the controller is further configured to generate one or more diagnostic messages based, at least in part, on the plurality of brain state parameters and the at least model of the brain (section [0119]).
Regarding claim 7, the control signal is configured to cause a prosthetic device to implement one or more operations (the implanted stimulating electrodes shown in Figure 1 are a prosthetic device).
Regarding claim 8, the interface is further configured to provide a plurality of stimuli to the brain of the user (the interface shown in Figures 1 and 2 comprise a plurality of electrodes, each capable of providing stimulation [0048]; therefore, a plurality of stimuli are provided to the brain of the user).
Regarding claim 9, the interface comprises a plurality of electrodes configured to be coupled to a scalp of the user (Figures 1 and 2, electrodes 24 and 26, sections [0062] and [0166]).
Regarding claim 15, the plurality of brain state parameters is generated based, at least in part, on a plurality of measurements from the brain of the user (Figure 9, steps 120 and 124).
Regarding claims 16-20, the sections of Nelson et al.’024 cited above disclose a method comprising the steps set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlson et al.’334 (US Pub No. 2010/0280334) and Denison et al.’691 (US Pub No. 2009/0082691) both teach the system of claim 1, the device of claim 10, and the method of claim 16, as well as several of the dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.